DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7-12, 15, 17, 18, 20-23, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Pub. No.: 2020/0037247), herein Liao, Zhang et al. (WO 2018/204799), herein Zhang and Hakola et al. (Pub. No.: 2012/0129540), herein Hakola.

	As to claim 1, Liao teaches a method of wireless communication by a user equipment, comprising: 
obtaining configuration information for receiving at least one wake up signal (WUS) during an OFF duration of a discontinuous reception (DRX) mode of the UE (Liao [0064] Further, in this example, in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE); 
monitoring, during a WUS monitoring occasion occurring during the OFF duration of the DRX mode, for the at least one WUS based on the configuration information (Liao [0085] At operation 1010, the UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode); and
 transitioning to an ON state of the DRX mode when the at least one WUS is detected in t based on the configuration information during the monitoring; or
 remaining in an OFF state of the DRX mode when the at least one WUS is not detected in based on the configuration information during the monitoring (Liao [0089] When the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration, at operation 1020, the UE refrains from monitoring a down link control channel during the ON duration)  

	Liao does not teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving the at least one WUS, or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	However Zhang does teach

	wherein the configuration information comprises at least one of: a pattern for receiving the at least one WUS  (Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources) and [0095] the UE may monitor a UE specific WUS) , or 
 or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;
	
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao with Zhang, because Zhang teaches us Liao [0034] a method of preventing inter-cell wake-up signals from waking up UEs accidently.

	Liao nor Zhang teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving the at least one WUS, or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	However Hakola does teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving (Hakola [0073] a UE-specific hopping sequence is applied to the starting positions of the dedicated search spaces), or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao and Zhang with Hakola, because Hakola teaches us this minimizes blocking (eNB having assigned some CCE locations the remaining ones are not in the search space of a particular UE).

	As to claim 15, Liao teaches a method of wireless communication by a base station, comprising: 
determining configuration information for receiving, at a user equipment (UE), at least one wake up signal (WUS) during an OFF duration of a discontinuous reception (DRX) mode of the UE (Liao [0064] Further, in this example, in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE);
transmitting the configuration information to the UE (Liao [0064] the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE); and 
transmitting the at least one WUS in one or more resources based on the configuration information (Liao [0085] At operation 1010, the UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode)

Liao does not teach
wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving the at least one WUS, or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	However Zhang does teach

	wherein the configuration information comprises at least one of: a pattern for receiving the at least one WUS  (Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources) and [0095] the UE may monitor a UE specific WUS) , or 
 or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;
	
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao with Zhang, because Zhang teaches us Liao [0034] a method of preventing inter-cell wake-up signals from waking up UEs accidently.

	Liao nor Zhang teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving the at least one WUS, or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	However Hakola does teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving (Hakola [0073] a UE-specific hopping sequence is applied to the starting positions of the dedicated search spaces), or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao and Zhang with Hakola for the same reasons stated in claim 1.

	As to claim 27, Liao teaches an apparatus for wireless communication by a user equipment, comprising: 
at least one processor configured to (Liao Fig. 2 (250) UE processor):
 obtain configuration information receiving at least one wake up signal (WUS) during an OFF duration of a discontinuous reception (DRX) mode of the UE (Liao [0064] Further, in this example, in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE); 
monitor, during a WUS monitoring occasion occurring during the OFF duration of the DRX mode, for the at least one WUS based on the configuration information (Liao [0085] At operation 1010, the UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode); 
transition to an ON state of the DRX mode when the at least one WUS is detected based on the configuration information during the monitoring (Liao [0090] When the wake-up signal triggers the UE to monitor a down link control channel in the ON duration, at operation 1030, the UE further triggers adaptation of a set of operation parameters of the UE based on the wake-up signal); and 
remain in an OFF state of the DRX mode when the at least one WUS is not detected based on the configuration information during the monitoring; and a memory coupled with the at least one processor (Liao [0089] When the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration, at operation 1020, the UE refrains from monitoring a down link control channel during the ON duration)  

Liao does not teach

wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving the at least one WUS, or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	However Zhang does teach

	wherein the configuration information comprises at least one of: a pattern for receiving the at least one WUS  (Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources) and [0095] the UE may monitor a UE specific WUS) , or 
 or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;
	
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao with Zhang, because Zhang teaches us Liao [0034] a method of preventing inter-cell wake-up signals from waking up UEs accidently.

	Liao nor Zhang teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving the at least one WUS, or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	However Hakola does teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving (Hakola [0073] a UE-specific hopping sequence is applied to the starting positions of the dedicated search spaces), or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao and Zhang with Hakola for the same reasons stated in claim 1. 

	As to claim 29, Liao teaches an apparatus for wireless communication by a base station, comprising: 
at least one processor configured to: determine configuration information for receiving, at a user equipment (UE), at least one wake up signal (WUS) during an OFF duration of a discontinuous reception (DRX) mode of the UE (Liao [0064] Further, in this example, in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE);
 transmit the configuration information to the UE (Liao [0064]the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE); and
 transmit the at least one WUS in one or more resources based on the configuration information Liao [0085] At operation 1010, the UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode);

	Liao does not teach

wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving the at least one WUS, or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	However Zhang does teach

	wherein the configuration information comprises at least one of: a pattern for receiving the at least one WUS  (Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources) and [0095] the UE may monitor a UE specific WUS) , or 
 or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;
	
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao with Zhang, because Zhang teaches us Liao [0034] a method of preventing inter-cell wake-up signals from waking up UEs accidently.

	Liao nor Zhang teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving the at least one WUS, or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	However Hakola does teach

	wherein the configuration information comprises at least one of: a UE-specific resource hopping pattern comprising a recurring set of UE-specific resources assigned to the UE for receiving (Hakola [0073] a UE-specific hopping sequence is applied to the starting positions of the dedicated search spaces), or a scrambling sequence hopping pattern comprising a recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS;

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao and Zhang with Hakola for the same reasons stated in claim 1. 

	As to claim 2, the combination of Liao, Zhang and Hakola teach the method of claim 1, wherein: monitoring for the at least one WUS comprises monitoring the recurring set of resources for the at least one WUS based on the UE-specific resource hopping pattern (Liao [0084] In certain configurations, the UE determines monitoring occasions of the set of resource elements based on an identifier specific to the UE and Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao and Zhang with Hakola for the same reasons stated in claim 1

	As to claim 3, the combination of Liao, Zhang and Hakola teach the method of claim 2, wherein: the at least one WUS comprises at least one physical downlink control channel (PDCCH)-based WUS (Liao [0061] Further, in one configuration, a wake-up signal may be a sequence-based signal and can be detected base on a sequence. In another configuration, a wake-up signal shares similarities with a PDCCH. That is, a wake-up signal may be transmitted in one or more search spaces known to the UE); and the UE-specific hopping pattern comprises at least one of a search-space hopping pattern or a CORESET hopping pattern (Liao [0061] That is, a wake-up signal may be transmitted in one or more search spaces known to the UE)

	Claims 17 and 22 are rejected for the same reasons stated in claim 3. 

	As to claim 4, the combination of Liao, Zhang and Hakola teach the method of claim 2, wherein the configuration information further comprises a periodicity corresponding recurring set of resources to receive the at least one WUS in the UE-specific resource hopping pattern (Liao [0088] In certain configurations, the wake-up signal occupies a symbol period that is immediately prior to a start of the ON duration Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources))

Claim 18 is rejected for the same reasons stated in claim 4. 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao and Hakola with Zhang for the same reasons stated in claim 1.


mode (Liao [0085] At operation 1010, the UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode); or an idle mode DRX (IDRX) mode.  

	As to claim 6, the combination of Liao, Zhang and Hakola teach the method of claim 1, wherein the DRX mode comprises one of: a connected mode DRX (CDRX) (Liao [0085] At operation 1010, the UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode);

	As to claim 7, the combination of Liao, Zhang and Hakola teach the method of claim 1, wherein the configuration information is obtained in one of: a radio resource control (RRC) message (Liao [0064] Further, in this example, in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE); a media access control control element (MAC-CE); or a physical downlink control channel (PDCCH) message.  

	As to claim 8, the combination of Liao, Zhang and Hakola teach the method of claim 1, wherein: the UE shares one or more resources for receiving the at least one WUS with one or more other UEs (Liao [0083] In certain configurations, the UE determines the frequency locations based on an identifier specific to the group of UEs including the UE.; and 3Application No. 16/677,485Docket No: QUAL/190423US Amendment dated July 29, 2019Reply to Office Action of April 15, 2021monitoring for the at least one WUS comprises monitoring the shared one or more resources for the at least one WUS based on the scrambling sequence hopping pattern (Liao [0083] In certain configurations, the UE determines the frequency locations based on an identifier specific to the group of UEs including the UE. [0060] Further, in one configuration, a wake-up signal may be UE-specific and addressed to a particular UE. For example, the wake-up signal 710-1 may be addressed to the UE 704-1 only. In another configuration, a wake-up signal may be group-UE-specific and addressed to a group of UEs. For example, UEs 704-1, 704-2, . . . 704-G may be in a group and the wake-up signal 710-1 may be addressed to the group of UEs 704-1, 704-2, . . . 704-G Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources); and 
the UE shares one or more resources for receiving the at least one WUS with one or more other UEs (Liao [0060] wake up signal addressed to the group of UEs); 
the scrambling sequence hopping pattern indicates a set of scrambling sequences assigned to the UE for receiving the at least one WUS in the one or more shared resources (Liao [0060] UE specific or group UE specific); and 
monitoring for the at least one WUS comprises monitoring the shared one or more resources for the at least one WUS (Liao [0084] At operation 1008, the UE determines monitoring occasions of the set of resource elements)

	Claim 20 is rejected for the same reasons stated in claim 8.

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao and Hakola with Zhang for the same reasons stated in claim 1

	As to claim 9, the combination of Liao, Zhang and Hakola teach the the method of claim 8, wherein: the WUS is scrambled with a scrambling sequence assigned to the UE (Liao [0084] In certain configurations, the UE determines monitoring occasions of the set of resource elements based on an identifier specific to the UE); and monitoring comprises monitoring the one or more shared resources for the at least one WUS scrambled with the scrambling sequence in the recurring set of resources assigned to the UE (Liao [0084] In certain configurations, the UE determines monitoring occasions of the set of resource elements based on an identifier specific to the UE Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources)))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao and Hakola with Zhang for the same reasons stated in claim 1

	As to claim 10, the combination of Liao, Zhang and Hakola teach, wherein transitioning to the ON state of the DRX mode comprises: receiving a signal transmitted in the one or more shared resources (Liao [0090] When the wake-up signal triggers the UE to monitor a down link control channel in the ON duration, at operation 1030, the UE further triggers adaptation of a set of operation parameters of the UE based on the wake-up signal);  P+S Ref. No.: 190423USQUALCOMM Ref. No.: 19042339 determining that the signal is scrambled with the scrambling sequence assigned to the UE (Liao [0084] In certain configurations, the UE determines monitoring occasions of the set of resource elements based on an identifier specific to the UE);; detecting the at least one WUS by decoding the signal based on the determination (Liao [0091] In certain configurations, when the wake-up signal is detected, the UE decodes, within the ON duration, a down link control channel in a bandwidth part of the wake-up signal; and transitioning to the ON state of the DRX mode based on the detection of the at least one WUS (Liao [0091] In certain configurations, when the wake-up signal is detected, the UE decodes, within the ON duration)

	As to claim 11, the combination of Liao, Zhang and Hakola teach the method of claim 9, wherein remaining in the OFF state of the DRX mode comprises: receiving a signal transmitted in the one or more shared resources (Liao [0085] At operation 1010, the UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode); determining that the signal is not scrambled with the scrambling sequence in the recurring set of resources assigned to the UE (Liao [0085] At operation 1010, the UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode. [0089] When the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration, at operation 1020, the UE refrains from monitoring a down link control channel during the ON duration Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of resources))); detecting that the signal does not contain a WUS intended for the UE based on the determination (Liao [0089] When the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration, at operation 1020, the UE refrains from monitoring a down link control channel during the ON duration); and remaining in the OFF state of the DRX mode based on the detection (Liao [0089] When the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration, at operation 1020, the UE refrains from monitoring a down link control channel during the ON duration);

	As to claim 21, the combination of Liao, Zhang and Hakola teach the method of claim 20, wherein transmitting the at least one WUS comprises: scrambling the WUS with a scrambling sequence in the recurring set of resources assigned to the UE (Liao [0083] In certain configurations, the UE determines the frequency locations based on an identifier specific to the group of UEs including the UE. [0060] Further, in one configuration, a wake-up signal may be UE-specific and addressed to a particular UE. For example, the wake-up signal 710-1 may be addressed to the UE 704-1 only (Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of sequences)) and transmitting the at least one WUS scrambled with the scrambling sequence  in the recurring set of resources assigned to the UE (Liao [0083] In certain configurations, the UE determines the frequency locations based on an identifier specific to the group of UEs including the UE. [0060] Further, in one configuration, a wake-up signal may be UE-specific and addressed to a particular UE. For example, the wake-up signal 710-1 may be addressed to the UE 704-1 only (Zhang [0034] the WUS configuration includes a WUS periodicity (recurring set of sequences))

	As to claim 26, the combination of Liao, Zhang and Hakola teach the method of claim 15, wherein the configuration information is transmitted in one of: a radio link control (RLC) message; a media access control control element (MAC-CE) (Liao [0064] Further, in this example, in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE);; or a physical downlink control channel (PDCCH) message.  


Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao, Zhang, Hakola and Yerramalli et al. (Pub. No: 2018/0160389), herein Yerramalli.

	As to claim 5, the combination of Liao, Zhang and Hakola teach the method of claim 4, 

	Liao, Zhang nor Hakola teach

switching from monitoring for the at least one WUS in a first resource of the recurring set of resources to monitoring for the at least one WUS in a second resource of the recurring set of resources based, at least in part, on the periodicity corresponding to the recurring set of resources and the UE-specific resource hopping pattern..  

However Yerramalli does teach

switching from monitoring for the at least one WUS in a first resource of the recurring set of resources to monitoring for the at least one WUS in a second resource of the recurring set of resources based, at least in part, on the periodicity corresponding to the recurring set of resources and the UE-specific resource hopping pattern (Yerramalli [0070] In some cases, the serving base station 105-a may provide one or more parameters to the UE 115-a that indicate a frequency hopping pattern for PRS transmissions of the serving base station 105-a as well as one or more neighboring base stations such as base station 105-b. The UE 115-a may use this frequency hopping parameter to monitor for PRS transmissions and perform OTDOA measurements)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao, Zhang and Hakola with Yerramalli, because Yerramalli teaches us [0070] In frequency hopping systems, however, the hopping pattern of each base station 105 may be different and may be unknown to the UE 115-a.   
Claim 19 is rejected for the same reasons stated in claim 5.


Claims 12, 13, 14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao, Zhang, Hakola and Lorenz et al. (Pub. No.: 2014/0148118), herein Lorenz


As to claim 12, the combination of Liao, Zhang and Hakola teach the method of claim 8, wherein: 
the at least one WUS comprises at least one physical downlink control channel (PDCCH)-based WUS (Liao [0061] a wake-up signal shares similarities with a PDCCH. That is, a wake-up signal may be transmitted in one or more search spaces known to the UE);; 
the at least one PDCCH-based WUS comprises at least one of: a demodulation reference signal (DMRS), transmitted on a PDCCH in the one or more shared resources, scrambled with a scrambling sequence in  the recurring set scrambling sequences assigned to the UE; or 
a downlink control information (DCI) message, transmitted on the PDCCH in the one or more shared resources, scrambled with a scrambling sequence in the recurring set of scrambling sequences assigned to the UE (Liao [0061] Further, in one configuration, a wake-up signal may be a sequence-based signal and can be detected base on a sequence. [0062] When the wake-up signal 710-1 is group-UE-specific and has a PDCCH-like structure, the UE 704-1 extracts the DCI data for the UE 704-1 based on at least a UE-specific ID of the UE 704-1 (Zhang [0034] the WUS configuration includes a WUS periodicity); and 
monitoring the one or more shared resources for the at least one WUS comprises monitoring for at least one of the DMRS scrambled with the scrambling sequence or the DCI message scrambled with the scrambling sequence (Liao [0062] When the wake-up signal 710-1 is group-UE-specific and has a PDCCH-like structure, the UE 704-1 extracts the DCI data for the UE 704-1 based on at least a UE-specific ID of the UE 704-1)


Liao, Zhang nor Hakola teach
Recurring set of scrambling sequences

However Lorenz does teach
Recurring set of scrambling sequences (Lorenz [0048] periodicity of scrambling sequence)


Claim 23 is rejected for the same reasons stated in claim 12.

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao, Zhang and Hakola with Lorenz, because Lorenz teaches us [0048] the can result in varied degrees of coding gain.


As to claim 13, the combination of Liao, Zhang and Hakola teach the method of claim 8, wherein the configuration information further comprises a scrambling sequence in the set of scrambling sequences assigned to P+S Ref. No.: 190423USQUALCOMM Ref. No.: 19042340 the UE for receiving the at least one WUS in the one or more shared resources (Liao [0060] Further, in one configuration, a wake-up signal may be UE-specific and addressed to a particular UE)


Liao, Zhang nor Hakola teach
Recurring set of scrambling sequences
periodicity for each scrambling sequence

However Lorenz does teach
Recurring set of scrambling sequences (Lorenz [0048] periodicity of scrambling sequence)


periodicity for each scrambling sequence (Lorenz [0048] periodicity of scrambling sequence)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao, Zhang and Hakola with Lorenz, because Lorenz teaches us [0048] the can result in varied degrees of coding gain.

Claim 24 is rejected for the same reasons stated in claim 13.


As to claim 14, the combination of Liao, Zhang, Hakola and Lorenz teach the method of claim 13, wherein monitoring comprises: switching from monitoring for the at least one WUS using a first scrambling sequence of the recurring set of scrambling sequences to monitoring for the at least one WUS using a second scrambling sequence of the recurring set of scrambling sequences based, at least in part, on the periodicity corresponding to the first scrambling sequence and the second scrambling sequence (Lorenz [0048] periodicity (switching) of scrambling sequence)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao, Zhang and Hakola with Lorenz, because Lorenz teaches us [0048] the can result in varied degrees of coding gain.


As to claim 25, the combination of Liao, Zhang, Hakola and Lorenz teach the method of claim 24, wherein transmitting the at least one WUS comprises: switching from transmitting the at least one WUS using a first scrambling sequence in the recurring set of scrambling sequences to transmitting the at least one WUS using a second scrambling sequence in the recurring set of scrambling sequences based, at least in part, on the periodicity corresponding to the first scrambling sequence and the second scrambling sequence. (Lorenz [0048] periodicity of scrambling sequence)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao, Zhang and Hakola with Lorenz, because Lorenz teaches us [0048] the can result in varied degrees of coding gain.

	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao, Zhang, Hakola  and Ma et al. (Pub. No. 2004/0001429), herein Ma.

	As to claim 31, Liao, Zhao and Hakola teach the method of claim 1,

	Liao, Zhao nor Hakola teach
	 wherein at least one of: the UE-specific resource hopping pattern is different from other UE-specific resource hopping patterns for other UEs, or the scrambling sequence hopping pattern is different from other scrambling sequence hopping patterns for other UEs.  
	
	However Ma does teach
	wherein at least one of: the UE-specific resource hopping pattern is different from other UE-specific resource hopping patterns for other UEs, or the scrambling sequence hopping pattern is different from other scrambling sequence hopping patterns for other UEs (Ma [0187] It is preferable to design an orthogonal hopping pattern to assign to the different users)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Liao, Zhao and Hakola with, Ma because Ma [0187] teaches us this can help avoid interference 
	


As to claim 32, the combination of Liao, Zhang, Hakola and Ma teach the method of claim 1, wherein: the UE shares a DRX cycle with at least one other UE, and at least one of: 
	resources in the recurring set of resources assigned to the UE for receiving the at least one WUS do not conflict with resources in another recurring set of resources assigned to another UE for receiving another WUS during the shared DRX cycle (Ma [0187] It is preferable to design an orthogonal hopping pattern to assign to the different users)
, 
	or
	 scrambling sequences in the recurring set of scrambling sequences assigned to the UE for receiving the at least one WUS do not conflict with scrambling sequences in another recurring set of scrambling sequences assigned to another UE for receiving another WUS during the shared DRX cycle.

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Liao, Zhao and Hakola with, Ma because Ma [0187] teaches us this can help avoid interference.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, 27 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467